EXHIBIT 10.9

[Bechtel letterhead]

3 September, 2008

25027-001-T08-GAM-00047

Mr. Ed Lehotsky

Sabine Pass LNG, L.P.

700 Milam Street, Suite 800

Houston, Texas 77002

RE: Amendment to Agreement for modification of timing for transfer of risk of
loss and modification of certain other obligations between Owner and Contractor
under the Lump Sum Turnkey Agreement for the Engineering, Procurement and
Construction of the Sabine Pass LNG Receiving, Storage and Regasification
Terminal by and between Sabine Pass LNG, L.P. (“Owner”) and Bechtel Corporation
(“Contractor”) dated as of the 18th Day of December, 2004 (the “Agreement”).

Dear Ed:

Per our discussion, this letter is being sent to the Owner for the purpose of
amending the Agreement to reflect the Owner’s acknowledgment and agreement to
the transfer care, custody and control of the Facility (and risk of loss
obligations for the Work) to the Owner, as well as modify certain other
obligations of the Parties under the Agreement, pursuant to the terms and
conditions set forth herein. The Parties agree to amend the Agreement as
follows:1

 

A. Contractor certifies that, as of the date first set forth above, it has
completed the following in accordance with the Agreement:

 

  (i) all Minimum Acceptance Criteria have been achieved;

 

  (ii) all Performance Guarantees for the Facility have been achieved;

 

  (iii) Contractor has obtained all Contractor Permits for the Facility;

 

  (iv) Contractor has, pursuant to Section 3.4 of the Agreement, delivered to
the Project all Operating Spare Parts required by the Operating Spare Parts List
to be delivered to the Project;

 

  (v) Contractor and Owner have finalized the Punchlist for Substantial
Completion in accordance with Section 11.6B of the Agreement; and

 

  (vi) the Work (including training in accordance with Section 3.5 of the
Agreement and the delivery of all documentation required as a condition of
Substantial Completion under the Agreement (including documentation required for
operation including test reports)) has been completed in accordance with the
requirements of the Agreement other than (a) any Work which meets the definition
of Punchlist or (b) the Work that is expressly identified below in this Letter
Amendment as “Incomplete Work”;

 

 

(1) Capitalized terms not otherwise defined herein shall have the meanings set
forth in the Agreement, and the amended terms and conditions set forth herein
shall be controlling to the extent they conflict with any terms and conditions
in the Agreement.

 

 

Bechtel Oil, Gas and Chemicals, Inc.

  

 

3000 Post Oak Blvd.

Houston, TX 77056-6503 USA

  

 

mailing address P.O. Box 2166

Houston, TX 77252-2166 USA



--------------------------------------------------------------------------------

B. Contractor agrees and acknowledges that the following Work has not yet been
completed, and is required to be completed by Contractor in order to achieve
Substantial Completion (such Work being identified as the “Incomplete Work”):

 

  (i) accurate and reliable measurement by the master meter of a Sendout Rate of
2.7 billion SCFD of Natural Gas; provided however Owner must test to verify
operation of the master meter within 45 days from the date of Owner’s execution
of this Letter Amendment or the master meter will be deemed accepted for
purposes of achieving Substantial Completion. The Defect Correction Period for
the master meter referred to in this clause (i) shall commence on the earlier
of: (1) 45 days from the date of Owner’s execution of this Letter Amendment; or
(2) test by Owner of the verification of the operation of the master meter.

 

  (ii) satisfactory repair and operation of the “D” arm jetty isolation valve
(HV-24541). The Defect Correction Period for the valve referred to in this
clause (ii) shall commence upon acceptance by Owner of the satisfactory repair
and operation of this valve;

 

  (iii) replacement of the LNG sample and analysis system on line
30”-PL-24700-NO-C9.0 as shown on P&ID M6-24-00150, provided however the parties
acknowledge and agree that the placement of a purchase order for a replacement
system acceptable to Owner shall be sufficient for purposes of achieving
Substantial Completion. The Defect Correction Period for the equipment referred
to in this clause (iii) shall commence upon acceptance by Owner of the
satisfactory installation of the equipment;

 

  (iv) stable and continuous operation for at least 14 Days each of gas turbines
G-101A, G-101B, and G-101C, including stable operation during start up of the
high pressure sendout compressor C-103 and the Boil-Off gas compressors C-102A,
C-102B, and C-102C. The Defect Correction Period for the equipment referred to
in this clause (iv) shall commence upon acceptance by Owner of the satisfactory
operation of the equipment as defined in this clause.

 

C. Subject to Owner’s acceptance of Contractor’s certification that it has met
the requirements set forth in Paragraph A of this Letter Amendment, Owner and
Contractor acknowledge and agree that:

 

  (i) notwithstanding Section 8.2B of the Agreement, Owner shall assume care,
custody and control of the Facility (including Incomplete Work) and shall bear
the risk of physical loss and damage to the Work (including Incomplete Work) and
the Facility as of the date that Owner signs this Letter Amendment accepting
Contractor’s certification set forth in Paragraph A to this Letter Amendment;
provided, however, notwithstanding the foregoing, Contractor shall remain fully
responsible and liable to Owner for its Warranty and Corrective Work obligations
under the Agreement;

 

  (ii) for the purposes of clarity, Milestone 41.01 will not become due and
payable until Contractor has completed the Incomplete Work in accordance with
the Agreement and otherwise satisfied the conditions and requirements set forth
in the Agreement for achievement of Substantial Completion and payment of
Milestone 41.01;

 

  (iii) notwithstanding the definition of “Defect Correction Period” within
Section 1.1 of the Agreement, the Defect Correction Period for the Work, other
than as stated above for the Incomplete Work, shall commence as of the date that
Owner signs this Letter Amendment accepting Contractor’s certification set forth
in Paragraph A to this Letter Amendment;



--------------------------------------------------------------------------------

  (iv) notwithstanding Section 9.2 of the Agreement, within 30 Days after the
date that Owner signs this Letter Amendment accepting Contractor’s certification
set forth in Paragraph A to this Letter Amendment, Owner shall provide a written
notice to the issuing bank of the Performance Letter of Credit that requests the
amount of the Performance Letter of Credit be reduced to an aggregate amount of
5% of the Contract Price. The terms and duration of the Performance Letter of
Credit shall otherwise remain in full force and effect as set forth in
Section 9.2 of the Agreement; and

 

  (v) notwithstanding Section 1.B of Attachment O to the Agreement, the Parties
agree that Contractor may cease to maintain the builder’s risk insurance and the
builder’s risk delayed startup insurance required to be provided by Contractor
under Sections 1.A.9 and 1.A.10 of Attachment O to the Agreement, respectively,
after the date that Owner signs this letter accepting Contractor’s certification
set forth in Paragraph A to this Letter Amendment; provided however Contractor
shall continue to maintain builder’s risk insurance on gas turbines G-101A,
G-101B, and G-101C. (the “GTGs”) until such time that the GTGs have met the
performance requirements set forth in Paragraph B(iv) above. Such insurance
coverage shall be limited to the coverage for damages to the GTGs.

 

D. Except as specifically modified by this Letter Amendment, all other terms and
conditions contained in the Agreement not expressly contradicted by this Letter
Amendment shall remain in full force and effect.

If (i) this letter sets forth Owner’s understanding between the Parties as to
the amendments to the Agreement and (ii) Owner accepts Contractor’s
certification set forth in Paragraph A to this letter, kindly so indicate by
signing in the space provided below and returning one (1) copy by facsimile to
the attention of P. McCormack, at Fax No. 713-235-1610. We are additionally
sending you two (2) originals via U.S. Mail. Please sign the two (2) originals
and return one fully executed original via U.S. Mail to the attention of P.
McCormack at the address set forth below.

 

Very truly yours, [/s/ JF Illich]

Printed Name:     JF Illich                    

Title: Senior     Vice President            

AGREED AND ACCEPTED THIS 3rd DAY OF [September], 2008:

 

SABINE PASS LNG, L.P.

By:   /s/ Ed Lehotsky

Printed Name:   Ed Lehotsky Title:   VP LNG Project Management